The opinion of the court was delivered, May 17th 1873,by
Agnew, J.
The cases upon the subject of the jurisdiction of justices of the peace, under the Act of 1810, when the demand of the plaintiff is reduced by his own abatement below $100, are not wholly free from inconsistency. It seems to be taken for granted in the earlier cases, that a plaintiff can remit a part of his claim, and thereby confer jurisdiction. In Darragh v. Warnock, 1 Penna. R. 21, where a verdict was rendered for $114.99, within six months after the judgment by the justice, this court said: “A plaintiff may, undoubtedly, remit a part of his demand to bring the residue within the jurisdiction of a justice.” The counsel, on hearing the opinion, remitted the excess of the verdict at bar, and the court affirmed the judgment. In Cleaden v. Yeates, 5 Wharton 94, it was said per curiam: “ It never has been doubted that a plaintiff may reduce his demand to the standard of a limited jurisdiction by lopping off the excess.” A stronger case, perhaps, is Hoffman v. Dawson, 1 Jones 280. The plaintiff’s book account was for $410, on which there were credits to the sum of $310.50, and the demand before the justice was $99.50. This, court supported the jurisdiction, on the ground that the actual demand was under $100.
On the other hand, in Stroh v. Uhrich, 1 W. & S. 57, it was decided in very strong terms, that a party cannot confer jurisdiction by giving a credit of $170, of which $100 was on a note or *430counter-claim. To the same effect is Collins v. Collins, 1 Wright 387. Woodward, J., there remarked: “ If it appear that the plaintiff’s demand really exceeded $100, and that he involved the justice in litigation beyond his jurisdiction,'by remitting the excess, it is of importance to declare against the jurisdiction, else the defendant’s rights may be sacrificed before he is aware of it, as was shown by Judge Rogers, in Stroh v. Uhrich.” Perhaps the best statement of the result of the authorities is that made by Justice Woodward in that case, that when the plaintiff’s claim is reduced below $100, by direct payments, or dealings, which amount to or are admitted to be actual payments, the justice has jurisdiction, but where the claim is not thus reduced by payment, jurisdiction cannot be given by merely remitting a part. And in Evans v. Hall, 9 Wright 235, Justice Thompson, while holding that interest may be waived, because it is a mere incident, states that no part of the principal can be thrown away, in order to give jurisdiction.
Reliance was placed upon these cases in the argument, yet while some analogies may be drawn from them, it is not very clear that they are conclusive as precedents for the case now before us. Here the action was trover for logs claimed by the plaintiff. The Act of 1814, giving jurisdiction to justices in trespass and trover, confers it “ in all cases where the value of the property claimed, or the damages alleged to be sustained, shall not exceed $100.” As the value of goods is a thing having no fixed standard, and depending on circumstances and opinion, it is not easy to see why a plaintiff may not generally fix the value upon his own belief, and ask to recover thereby. ‘If he claim less than others would say is the value, no one is injured but himself. He does not thereby involve the justice in the settlement of demands beyond his jurisdiction, as in Collins v. Collins. Had the plaintiff in this case stated his claim absolutely at the sum of $99.86, without a deduction, it would be difficult to convict the learned judge of error in leaving it to the jury to say whether the plaintiff’s demand was made in good faith, and not merely to give jurisdiction. Though the value might seem to be greater, yet an absolute demand without deduction, for less than $100, may be really in good faith, allowing for the state of the property, the attending circumstances, and the difference of opinions, or other causes influencing the question of value. But in this case the demand was stated on the docket of the justice in these words : “ Plaintiff claims the value of one hundred and seven saw logs, measuring twenty thousand three hundred and ten feet, board measure, at $6 per thousand, from which he deducts $22, leaving a balance now claimed of $99.86.” Certainly on its face this wears the appearance of a premeditated remission to give jurisdiction. It is not an actual credit, but a mere deduction, without a reason given at *431the .time, or on the trial, why the deduction was made. So far as the evidence discloses, it was a mere throwing off of a part of the value. The logs, at the rate stated by the plaintiff, would have brought $121.86. What makes the case stronger against the plaintiff is, that he testified at the trial that the logs were worth more than he claimed before the justice. In a question of value depending on good faith, we might hesitate to reverse, after a finding of the jury of a sum within the justice’s jurisdiction. But we are precluded from even this concession to good faith by the binding instruction of the judge to the jury, that .they could not allow more than $100. This left the jury in uncertainty. They could not find a sum over $100, for the instruction not to do so was absolute and unqualified; and they could not find for the defendant, if the evidence showed that the plaintiff was entitled to recover. Their only escape was a special verdict, had their ingenuity taught them to perceive it, in which they should find the plaintiff’s demand over $100 ; but for that reason they find for the defendant, on the ground of a want of jurisdiction. In view of the statement of the demand in the transcript and of the evidence in the case, it seems to us the plaintiff’s true demand, as measured, by the value of the logs, exceeded $100, and, therefore, that the court erred in submitting the question of jurisdiction in the manner it was submitted to the jury. The verdict itself, shows plainly that the jury, to escape a finding according to actual value, and to keep within the jurisdiction, found precisely the $99.86 stated in'the transcript, with interest to the time of the verdict.
Judgment reversed.